Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-26 were previously pending and subject to a non-final Office Action having a notification date of October 5, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on February 5, 2022 (the “Amendment”) amending claims 1-4, 11, and 15-18.  The present Final Office Action addresses pending claims 1-26 in the Amendment.

	
Claim Objections
Claims 5-10, 12-14, and 19-26 are objected to for failing to include status identifiers after the claim numbers.  37 CFR 1.121(c).
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to the double patenting claim rejections and the claim rejections under 35 USC 101 and 103 set forth in the non-final Office Action have been fully considered but are unpersuasive.  The rejections are therefore maintained.



Response to Applicant’s Arguments Regarding Double Patenting Claim Rejections
At page 8 of the Amendment, Applicant takes the position that U.S. Patent App. Pub. No. 2016/0004224 to Pi (“Pi”) does not disclose validating bio physiological data (as called for in independent claims 1 and 15).  The Examiner disagrees because [0041] of Pi teaches that it was known in the healthcare informatics art for a smart watch to monitor and validate bio physiological data to advantageously confirm that the smart watch is being worn by the authenticated valid user of the smart watch. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Reference claims to validate bio physiological data as taught by Pi to advantageously confirm that the smart device is being worn by the authenticated valid user of the smart watch.  Furthermore, as the Reference claims already disclose extracting features/attributes from the biosignals, then the extracted features/attributes of claim 42 of the Reference application would be based on the validated bio physiological data in view of the combination with Pi.
The rejection is maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 10 of the Amendment, Applicant takes the position that independent claim 1 recites features that are performed by a machine and not performable by the human mind.  While the Examiner agrees that certain limitations of claim 1 are not part of or performable by the human mind (e.g., memory, processor, training a machine learning model), the Examiner asserts that many of the other limitations of independent claim 1 are performable in the human mind (e.g., validating a user’s bio physiological data, extracting features based on the validated bio physiological data, and  performing the real-time estimation of the emotional state of the user) as 
Applicant then takes the position that independent claim 1 integrates the abstract idea into a “practical application” because it resolves a “technology-centric” problem and “provides a ‘particular concrete solution to a problem’” .  The Examiner disagrees.
While Applicant asserts how the claimed subject matter provides end users with a real-time understanding of their biophysiological state and correlation of such state with environmental stimuli to enable the end users to be data informed as they create and achieve emotional goals, Applicant has not explained how such functionality resolves a technology-centric problem or provides a particular concrete solution to a problem.  In fact, Applicant has not even explained what the alleged technological problem is in the first place.
	It is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  In the present case, the user of the memory, processor, and trained machine learning model might provide for an improved ability to estimate a user’s emotional state (which is part of the abstract idea) but does not improve computers or technology.  
	The rejection is maintained.


Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	At page 13 of the Amendment, Applicant takes the position that Pi does not disclose validating bio physiological data (as called for in independent claims 1 and 15).  The Examiner disagrees because [0041] of Pi teaches that it was known in the healthcare informatics art for a smart watch to monitor and validate bio physiological data to advantageously confirm that the smart watch is being worn by the authenticated valid user of the smart watch. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the wearable device of Chun to be a smart wearable device that can validate bio physiological data as taught by Pi to advantageously confirm that the smart watch is being worn by the authenticated valid user of the smart watch.  Furthermore, modifying the wearable device of Chun to be a smart wearable device as taught by Pi amounts to, inter alia, a simple substitution of one known element for another to obtain predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Furthermore, as Chun already discloses extracting features from the biosignals, then the extracted features of Chun would be based on the validated biosignals data in view of the combination with Pi.
The rejection is maintained.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-4, 14-18, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 42-44 (“Reference claims”) of copending Application No. 17/030,752 (“the Reference application”) in view of U.S. Patent App. Pub. No. 2016/0004224 to Pi (“Pi”): 
The Examiner notes that while claim 42 of the Reference application appears to depend from claim 1 of the Reference application, claim 1 in the Reference application is currently canceled and claim 28 appears almost identical to canceled claim 1.  Therefore, the Examiner will assume that claim 42 of the Reference application depends from claim 28 of the Reference application.  
For convenience, the Examiner will provide a claim chart comparing independent claim 1 of the present application and the Reference claims.

Independent Claim 1 of the Present Application
Claims 42-44 of the Reference application (claim 28 is not reproduced below in the interest of clarity)
A system for real-time estimation and changing emotional state of a user, the system comprising: 
a memory configured to store executable instructions; and 

collect bio physiological data of the user from a smart wearable device of the user; 
validate the bio physiological data; 
extract features based on the validated bio physiological data; 
train a machine learning model using the extracted features for the real-time estimation of the emotional state of the user; and 
change the emotional state of the user based on the estimation.

A system to determine emotional states of a user using a wearable device of claim 1, the system comprising: 
a processor operatively coupled with a memory, the memory storing instructions executable by the processor to: 


receive, from one or more sensors configured in the device operatively coupled to it, one or more signals corresponding to one or more sensed body parameters of the body of the user on which the wearable device is worn, wherein the processor is operative to analyze the one or more signals to extract one or more attributes associated with the user from the one or more signals, said one or more attributes being indicative of emotional states of the user; 

retrieve, from a database operatively coupled to the processor, recommended emotional states based on a deviation of the indicated emotional states of the user from a preferred emotional state of the user, wherein the recommended emotional states, when adopted by the user, facilitates the indicated emotional states of the user to tend towards the preferred emotional state of the user; and 

depict, on a display device operatively coupled to the processor, based on the extracted one or more attributes of the user, any or a combination of emotional states of the user and the corresponding recommended emotional states for the user.

wherein the processor is operatively coupled with a learning engine, the learning engine configured to determine the emotional states of the user from one or more analyses performed on the extracted one or more attributes of the user.

44. The system as claimed in claim 43, wherein the learning engine is trained to determine the emotional states of the user based on historical data comprising the one or more attributes and the corresponding emotional states of the user.




The Examiner notes that the underlined limitations in the right column correspond to non-underlined limitations in the left column, while the underlined limitations in the left column correspond to limitations that appear to be absent from the limitations in the right column.
For reference, the Examiner asserts that the “bio physiological data” in claim 1 of the present application corresponds to the “one or more sensed body parameters of the body on which the wearable device is worn” from claim 42 of the Reference application. 
In relation to the “smart wearable device” from claim 1 of the present application, the Examiner asserts that the “wearable device” from claim 42 of the Reference application reads on this limitation.  While the disclosure of a copending application may not be used as prior art when considering whether the invention defined in a claim of an application would have been an General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992), this does not mean that one is precluded from all use of the reference patent or application disclosure because the specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Specifically, the portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim.  MPEP 804(II)(B)(2)(a).
In this regard, the technical field ([0001]) and first paragraph of the Summary of the Reference application ([0010]) both state “The present disclosure relates to the field of wearable smart devices.  In particular, the present disclosure relates to a wearable device for determining and monitoring emotional states of a user.”  (Emphasis added).  Accordingly, the scope of “wearable device” recited in claim 42 of the Reference application is a “smart wearable device” just as recited in claim 1 of the present application.  
In relation to “training a machine learning model using the extracted features...” from claim 1 of the present application, the Examiner asserts that the learning engine coupled to the processor and trained based on the one or more attributes (features) of claims 43-44 which are extracted per claim 42 reads on this limitation because a “processor” is a machine and the engine would implement some model/algorithm/etc. to determine the emotional states.
In relation to the “estimation of emotional state” from claim 1 of the present application being “real-time,” the Examiner asserts that the “determined emotional states” from claim 43 of the Reference application reads on this limitation.  Specifically, [0006] of the Reference application states “There is therefore a need in the art to provide a system and device that can real-time with minimal user participation.” (Emphasis added).   Accordingly, the scope of the determined emotional states recited in claim 43 includes doing so in “real-time” just as recited in claim 1 of the present application.
The remaining limitations, with the exception of “validate the bio physiological data,” whereby the features are extracted based on the “validated” bio physiological data, are mapped per the above claim chart.
While the Reference claims do not appear to disclose “validate the bio physiological data,” Pi teaches ([0041]) that it was known in the healthcare informatics art for a smart watch to monitor and validate bio physiological data to advantageously confirm that the smart watch is being worn by the authenticated valid user of the smart watch.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Reference claims to validate bio physiological data as taught by Pi to advantageously confirm that the smart device is being worn by the authenticated valid user of the smart watch.  In view of the combination with Pi, the extracted features/attributes of claim 42 of the Reference application would be based on the validated bio physiological data.

Regarding claim 2, the combination of the Reference claims and Pi discloses wherein the processor is further configured to perform one or more of: 
...
transmitting notifications or alerts with personalized recommendations to the user, the personalized recommendations or alerts are generated based on the emotional state of the user (see the “depict” step of claim 42 of the Reference application).

Regarding claim 3, the combination of the Reference claims and Pi discloses wherein the processor is configured to enable the user to change from a current emotional state to different emotional state in real-time based on the estimated emotional state of the user (see the “retrieve” step of claim 42 of the Reference application).

Regarding claim 4, the combination of the Reference claims and Pi discloses wherein the personalized recommendations or alerts are provided to change the emotional state of the user from a current emotional state to a different emotional state (see the “retrieve” and “depict” steps of claim 42 of the Reference application).

Regarding claim 14, the combination of the Reference claims and Pi discloses wherein the processor is configured to process the machine learning model in one or more of: the smart wearable device, a communication device (per claim 43 of the Reference application, the processor is coupled with the learning engine (the machine learning model as noted above in relation to claim 1 of the present application), and the processor is coupled with a memory per claim 42 of the Reference application that includes instructions operable by the processor to receive signal from the wearable device; accordingly, the processor and memory would be embodied in a “communication device”), and a cloud server.



Claims 10 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 and 42-44 (“Reference claims”) of copending Application No. 17/030,752 (“the Reference application”) in view of U.S. Patent App. Pub. No. 2016/0004224 to Pi (“Pi”) as applied to claims 1 and 15 above, and further in view of U.S. Patent App. Pub. No. 2014/0089399 to Chun et al. (“Chun”):
Regarding claim 10, the combination of the Reference claims and Pi appears to be silent regarding wherein the machine learning model is trained from an experimental trial for initial calibration for the estimation of the emotional state of the user.
Nevertheless, Chun teaches ([0024]) that it was known in the healthcare informatics art to expose a user or group of users to controlled environments (experimental trial) and monitor the users to obtain a training set to train the machine learning algorithm/model (which would initially calibrate the model) for use in subsequently determining the user’s emotional state which would advantageously prepare the machine learning algorithm/model for subsequent determination of a user’s emotional state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “machine learning model” of the combination of the Reference claims and Pi (the learning engine of the Reference claims as discussed previously) to have been trained from an experimental trial for initial calibration for the estimation of the emotional state of the user as taught by Chun to advantageously prepare the machine learning algorithm/model for subsequent determination of a user’s emotional state.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-14 are directed to a system (i.e., a machine) while claims 15-26 are directed to a computer-implemented method (i.e., a process).  Accordingly, claims 1-26 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).


A system for real-time estimation and changing emotional state of a user, the system comprising: 
a memory configured to store executable instructions; and 
a processor configured to execute the executable instructions stored in the memory, the processor configured to: 
collect bio physiological data of the user from a smart wearable device of the user; 
validate the bio physiological data; 
extract features based on the validated bio physiological data; 
train a machine learning model using the extracted features for the real-time estimation of the emotional state of the user; and 
change the emotional state of the user based on the estimation.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because estimating and changing a user’s emotional state relates to managing human behavior/interactions between people. Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because validating a user’s bio physiological data, extracting features based on the validated bio physiological data, and  performing the real-time estimation of the emotional state of the user are observations/evaluations/judgments/analyses that can, at the currently claimed high level of 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 3, 4, 8, 11, 12, 17, 18, 20, 23, and 24 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 3, 4, 17, and 18, these claims call for enabling a user to change between different emotional states which relates to managing human behavior/interactions between people (“certain methods of organizing human activity”).
-In relation to claims 8 and 20, these claims call for enabling a user to track and analyze the bio physiological and emotional data for a pre-defined time period which relates to managing human behavior/interactions between people (“certain methods of organizing human activity”) and also can be practically performed in the human mind at such high level of generality (“mental processes”).
-In relation to claims 11 and 23, these claims call for establishing user specific baselines for the initial calibration based on initialization of the smart device which can be practically performed in the human mind at such high level of generality (“mental processes”).  For instance, a user could practically in their mind establish user specific 
-In relation to claims 12 and 24, these claims call for performing data anonymization and aggregation to provide a population level view of the emotional and well-being of the user can be practically performed in the human mind at such high level of generality (“mental processes”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for real-time estimation and changing emotional state of a user, the system comprising: 
a memory configured to store executable instructions (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a processor configured to execute the executable instructions stored in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the processor configured to: 
collect bio physiological data of the user from a smart wearable device of the user (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
validate the bio physiological data; 
extract features based on the validated bio physiological data; 
train a machine learning model using the extracted features for the (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) real-time estimation of the emotional state of the user; and 
change the emotional state of the user based on the estimation.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the memory, processor, and instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II)).
Regarding training a machine learning model using the extracted features to perform the real-time emotional state estimation, the Examiner asserts that doing so merely amounts to and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea at such high level of generality (see MPEP § 2106.05(f)).  Specifically, the claims do not recite which extracted features are being used to train the model, how the training is being conducted, etc.  
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different 
For these reasons, representative independent claim 1 and analogous independent claim 15 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 15 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 16: These claims recite at a high level various different processes performable by the processor (e.g., PPG, GSR, heart rate monitoring, etc.) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 5 and 19: These claims call for providing geo-locational and emotional trajectory data to the model which merely represents insignificant extra-solution activity (data gathering/transmission) (see MPEP § 2106.05(g)) and conventional activity (receiving/transmitting data over a network) (MPEP § 2106.05(d)(II); See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II)).
Claim 6: This claim recites various different types of machine learning models and thus does no more than generally link use of the abstract idea to a particular technological 
Claim 7: This claim recites how the processor can synchronize a cache of the smart device with the user bio physiological data which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).  Specifically, there is an absence of integration of the limitation into other limitations of claim 1 (from which claim 7 depends).  For instance, claim 7 merely recites how the processor can synchronize a cache of the wearable device, the cache including the bio physiological data, but does not recite how such synchronized cache is used in the real-time estimation of the user’s emotional state (other than that the cache includes bio physiological data which is already recited in claim 1).  Accordingly, the limitation appears to be an incidental or token addition to the claims that does not alter or affect how the process steps of estimating/changing the emotional state of the user are accomplished (MPEP 2106.05(h)).  
Claims 9 and 21: These claims call for gathering user level trend data and receiving feedback from the user regarding emotional state and external stimuli which merely represents insignificant extra-solution activity (data gathering) (see MPEP § 2106.05(g) and conventional activity (receiving/transmitting data over a network) (MPEP § 2106.05(d)(II); See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II))..
Claims 10 and 22: These claims recite how the machine learning model is trained from an experimental trial for initial calibration of the user’s emotional state which does no more than generally link use of the abstract idea to a particular technological environment or field of use 
Claims 13 and 25: These claims call for storing historical bio physiological data which merely represent insignificant extra-solution activity (see MPEP § 2106.05(g)) and conventional activity (storing data in memory) (MPEP § 2106.05(d)(II); See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); See MPEP 2106.05(d)(II)).
Claims 14 and 26: These claims call for processing the machine learning model in the smart device, communication device, and/or cloud server which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitations of the memory, processor, and instructions amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) while the model being a “machine learning” 
Regarding the additional limitation directed to collecting bio physiological data of the user from a smart wearable device of the user which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined such limitation to not be unconventional as it merely consists of receiving data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-26 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 10, 14-18, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0089399 to Chun et al. (“Chun”) in view of U.S. Patent App. Pub. No. 2016/0004224 to Pi (“Pi”):
Regarding claim 1, Chun discloses a system (system 100 in Figure 1) for real-time estimation ([0023] discusses how emotion determination unit 125 determines an emotional state of a user while [0028] notes how it for instance can determine that the user “is in an unhappy emotional state” which connotes a real-time determination) and changing emotional state of a user ([0032] and [0044] discuss how emotion history unit 135 can alter a user’s itinerary to improve mood), the system comprising: 
a memory (memory in Figure 1) configured to store executable instructions ([0037] notes how the memory stores instructions); and 
a processor (processor in Figure 1) configured to execute the executable instructions stored in the memory ([0037] notes that the processor executes the instructions), the processor configured to: 
collect bio physiological data of the user from a ... wearable device of the user ([0020] discusses how data acquisition unit 120 acquires physiological data of a user which can come from biomedical sensors embodied in a wrist watch (wearable device));
...
extract features based on the ... bio physiological data ([0022] discusses how the data acquisition unit 120 processes and transforms the initially-received sensor data (the “bio physiological data”) into user information which amounts to “extracting features based on the bio physiological data”); 
train a machine learning model using the extracted features for the real-time estimation of the emotional state of the user ([0024] notes how emotion determination unit 125 trains a machine learning algorithm/model with a training set which can include the user information data (extracted features), where the machine learning is in an unhappy emotional state” which connotes a real-time determination); and 
change the emotional state of the user based on the estimation ([0032] and [0044] discuss how emotion history unit 135 can alter a user’s itinerary to improve mood).
However, Chun appears to be silent regarding the wearable device being a smart wearable device and validating the bio physiological data.
Nevertheless, Pi teaches ([0041]) that it was known in the healthcare informatics art for a smart watch to monitor and validate bio physiological data to advantageously confirm that the smart watch is being worn by the authenticated valid user of the smart watch.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the wearable device of Chun to be a smart wearable device that can validate bio physiological data as taught by Pi to advantageously confirm that the smart watch is being worn by the authenticated valid user of the smart watch.  Furthermore, modifying the wearable device of Chun to be a smart wearable device as taught by Pi amounts to, inter alia, a simple substitution of one known element for another to obtain predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., validated bio physiological data.

Regarding claim 2, the Chun/Pi combination discloses the system of claim 1, further including wherein the processor is further configured to perform one or more of: 
plethysmography (PPG); 
Galvanic Skin Response (GSR); 
monitoring heart rate and a heart rate variability (HRV) signal of the user; 
collecting speech of the user ([0021] of Chun discusses how the user’s speech can be processed); 
providing feedback to the user using one or more light emitting devices (LEDs) ([0036] discusses how an LED display can convey information to users); and 
transmitting notifications or alerts with personalized recommendations to the user, the personalized recommendations or alerts are generated based on the emotional state of the user ([0032] of Chun discusses how the user’s emotional state can be received and tracked and then preventative strategies can be provided to the user which are considered “personalized” because they are based on the user’s emotional state).

Regarding claim 3, the Chun/Pi combination discloses the system of claim 1, further including wherein the processor is configured to enable the user to change from a current emotional state to a different emotional state in real-time based on the estimated emotional state of the user (the Examiner is assuming “the estimated emotional state” refers to “the real-time estimation of emotional state” of claim 1; in any case, per [0032] and [0044] of Chun, .

Regarding claim 4, the Chun/Pi combination discloses the system of claim 2, further including wherein the personalized recommendations or alerts are provided to change the emotional state of the user from a current emotional state to a different emotional state (per [0032] and [0044] of Chun, emotion history unit 135 tracks the user’s emotional state as determined by the emotion determination unit 125 and provides preventative strategies or automatically alters the user’s itinerary to improve their mood (which would result in a change from a current emotional state to a different emotional state)).

	Regarding claim 7, the Chun/Pi combination discloses the system of claim 1, further including wherein the processor is configured to synchronize a cache of the smart wearable device, the cache comprises the bio physiological data of the user ([0020] of Chun discloses how the data acquisition unit 120 can include the wearable sensors which include the “smart wearable device” per the above combination with Pi in relation to claim 1; [0020] also discusses how the data acquisition unit detects, acquires, and processes the physiological data of the user which would require updating/synchronizing some cache/memory of the unit 120 as new physiological data is received).
wherein the machine learning model is trained from an experimental trial for initial calibration for the estimation of the emotional state of the user ([0024] of Chun discusses exposing a user or group of users to controlled environments (experimental trial) and monitoring the users to obtain a training set to train the machine learning algorithm/model (which would initially calibrate the model) for use in subsequently determining the user’s emotional state).

Regarding claim 14, the Chun/Pi combination discloses the system of claim 1, further including wherein the processor is configured to process the machine learning model in one or more of: the smart wearable device, a communication device ([0034] of Chun notes that the subsystem 102 (which includes the emotion determination unit 125 that processes the machine learning algorithm/model per [0024] and Figure 1) can be embodied in a communication device), and a cloud server.

Regarding claim 15, Chun discloses a computer-implemented method (Figure 2 illustrates a method which is implemented by system 102 of Figure 1 which is a computing device per [0034]) for real-time estimation ([0023] discusses how emotion determination unit 125 determines an emotional state of a user while [0028] notes how it for instance can determine that the user “is in an unhappy emotional state” which connotes a real-time determination) and changing emotional state of user ([0032] and [0044] discuss how emotion history unit 135 can alter a user’s itinerary to improve mood), the computer-implemented method comprising: 


	Claims 16-18, 22, and 26 are rejected in view of the Chun/Pi combination as respectively discussed in relation to claims 2-4, 10, and 14 above.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0089399 to Chun et al. (“Chun”) in view of U.S. Patent App. Pub. No. 2016/0004224 to Pi (“Pi”) as respectively applied to claims 1 and 15 above, and further in view of U.S. Patent App. Pub. No. 2020/0126545 to Kakkar et al. (“Kakkar”):
Regarding claim 5, the Chun/Pi combination discloses the system of claim 1, further including wherein the processor is configured to provide geo-locational ... data to the machine learning model ([0021] notes that data acquisition unit 120 can collect GPS data of the user which is used by the emotion determination unit 125 to determine the user’s emotional state with the machine learning algorithm/model per [0023]-[0024]).
	While Chun discloses ([0032]) how the emotion history unit 135 tracks and stores the user’s emotional states which would be “emotional trajectory data” of the user, the Chun/Pi combination appears to be silent regarding providing the emotional trajectory data to the machine learning model.
Nevertheless, Kakkar teaches ([0049]) that it was known in the healthcare informatics art to train an artificial intelligence model (which can be a machine learning model per [0004]) with historical facial emotion/empathy data (emotional trajectory data) of a user to advantageously increase the accuracy of the model when determining an empathy score for a user.


	Claim 19 is rejected in view of the Chun/Pi/Kakkar combination as discussed above in relation to claim 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0089399 to Chun et al. (“Chun”) in view of U.S. Patent App. Pub. No. 2016/0004224 to Pi (“Pi”) and U.S. Patent App. Pub. No. 2020/0126545 to Kakkar et al. (“Kakkar”) as applied to claim 5 above, and further in view of U.S. Patent App. Pub. No. 2018/0254041 to Harper (“Harper”):
Regarding claim 6, the Chun/Pi/Kakkar combination discloses the system of claim 5, further including wherein the machine learning model comprises a classifier model (the machine learning algorithm/model in [0024] of Chun is a “classifier model” because it determines/classifies the user’s emotional state; also see [0027] which discusses classifications), ..., the classifier model further comprises one or more of: a support vector machine (SVM) ([0027] of Chun discusses a SVM technique), a Gaussian Mixture model (GMM), a k-nearest neighbour classifier ([0029] of Chun discloses a k nearest neighbor method), and a neural network classifier ([0029] of Chun discloses neural networks).
	However, the Chun/Pi/Kakkar combination appears to be silent regarding the machine learning model including generalized regression and non-linear regression.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning model of the Chun/Pi/Kakkar combination to have included generalized regression and non-linear regression as taught by Harper as such techniques are well-known and established predictive models and as doing so amounts to, inter alia, a simple substitution of one known element for another to obtain predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0089399 to Chun et al. (“Chun”) in view of U.S. Patent App. Pub. No. 2016/0004224 to Pi (“Pi”) as respectively applied to claims 1 and 15 above, and further in view of U.S. Patent App. Pub. No. 2017/0161720 to Xing et al. (“Xing”):
Regarding claim 8, the Chun/Pi combination discloses the system of claim 1, further including wherein the processor is further configured to enable the user to analyse and track ... emotional states of the user for a pre-defined time period using an application (the Examiner initially is assuming that the word “the” before the phrase bio physiological data” does .
	While analyzing and tracking the emotional states would appear to indirectly allow the user to also analyze and track the underlying bio physiological data as the estimated emotional states are based on the underlying bio physiological data, the Chun/Pi combination, as specifically combined in relation to claim 1, appears to not specifically disclose enabling the user to analyze and track the bio physiological data.
Nevertheless, Xing teaches ([0021]) that it was known in the healthcare informatics art for a wearable personal digital device (which can be a smartwatch per [0068]) to display biometric data to a user (which would allow the user to “analyze and track” their biometric data (bio physiological data), and which would be performed using some application/software/code) which would facilitate health care ([0021]) such as by allowing the user to make more informed decisions about their health based on the tracked bio physiological data leading to improvement thereof.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor of the Chun/Pi combination to enable the user to analyze and track the bio physiological data with the application as taught by Xing to facilitate health care such as by allowing the user to make more informed decisions about their health based on the tracked bio physiological data leading to improvement thereof.  

.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0089399 to Chun et al. (“Chun”) in view of U.S. Patent App. Pub. No. 2016/0004224 to Pi (“Pi”) and U.S. Patent App. Pub. No. 2017/0161720 to Xing et al. (“Xing”) as respectively applied to claims 8 and 20 above, and further in view of U.S. Patent No. 8,468,110 to Podgorny et al. (“Podgorny”) and U.S. Patent App. Pub. No. 2020/0090067 to Anders et al. (“Anders”):
Regarding claim 9, the Chun/Pi/Xing combination discloses the system of claim 8, but appears to be silent regarding specifically the application being configured to: gather data associated with user level trends of the user; and receive feedback on the emotional state and external stimuli from the user.
Nevertheless, Podgorny teaches (column 5, lines 4-14; column 11, lines 13-23; and Figure 1) that it was known in the application software art for an application (column 4, lines 19-23) to gather data associated with user activity histories (“user level trends”) for purposes of training/validating/refining a predictive model which would thus increase the accuracy of the predictive model.  Furthermore, Anders teaches ([0024]) that is was known in the user emotion prediction art for a user to provide feedback assessing the effectiveness of a recommendation to achieve a changed emotional state to an emotion service engine (“application”) for use in training an emotion time series model to increase the accuracy of the model in predicting emotional states of the user ([0025] and [0040]).  


	Claim 21 is rejected in view of the Chun/Pi/Xing/Podgorny/Anders combination as discussed above in relation to claim 9.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0089399 to Chun et al. (“Chun”) in view of U.S. Patent App. Pub. No. 2016/0004224 to Pi (“Pi”) as respectively applied to claims 10 and 22 above, and further in view of U.S. Patent App. Pub. No. 2019/0038201 to Tanriover et al. (“Tanriover”):
Regarding claim 11, the Chun/Pi combination discloses the system of claim 10, but appears to be silent regarding wherein the processor is configured to establish user specific baselines for the initial calibration based on initialization of the smart wearable device.
Nevertheless, Tanriover teaches ([0013]) that it was known in the healthcare informatics art for an emotion predictive model to be calibrated by a wearable device via collecting breathing data patterns (user specific baselines) and self-labeled classes from a user corresponding to respective scents, whereby the wearable device is “initialized” by associating the breathing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor of the Chun/Pi combination to be configured to establish user specific baselines (e.g., in relation to breathing data patterns and class labels) for the initial calibration of the model based on initialization of the smart wearable device as taught by Tanriover to increase the accuracy of the model predictions as compared to use of generic models.

	Claim 23 is rejected in view of the Chun/Pi/Tanriover combination as discussed above in relation to claim 11.

Claims 12, 13, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0089399 to Chun et al. (“Chun”) in view of U.S. Patent App. Pub. No. 2016/0004224 to Pi (“Pi”) and U.S. Patent App. Pub. No. 2019/0038201 to Tanriover et al. (“Tanriover”) as respectively applied to claims 11 and 23 above, and further in view of U.S. Patent App. Pub. No. 2016/0140320 to Moturu et al. (“Moturu”):
Regarding claim 12, the Chun/Pi/Tanriover combination discloses the system of claim 11, further including wherein the processor is configured to perform data anonymization of the [emotional states] ([0033] of Chun discusses removing user identification information from the received data (“perform data anonymization”) and aggregate the [emotional states] to provide a population view of the emotional state and well-being of the user ([0033] discusses .
	Thus, while the Chun/Pi/Tanriover combination discloses anonymizing and aggregating the emotional states to provide the population level view of the emotional state and well-being of the user, the Chun/Pi/Tanriover combination appears to be silent regarding anonymizing and aggregating the bio physiological data to provide the population level view of the emotional state and well-being of the user.
Nevertheless, Moturu teaches ([0029] and [0109]) that it was known in the healthcare informatics art to anonymize and aggregate data (e.g., which can be biometric data from wearable devices per [0041]) of a population of individuals for use in training/generating a predictive model ([0053], [0055]) to predict a risk of entering into an adverse mental health/emotional state for the population (which would thus provide a view of the emotional state and well-being of the individual as the individual is in the population of individuals) for use in improving the predictive model(s) thereby resulting in mental/emotional/well-being risk assessments having increased accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have anonymized and aggregated the bio physiological data to provide the population level view of the emotional state and well-being of the user in the system of the Chun/Pi/Tanriover combination as taught by Moturu for use in improving the machine learning model thereby resulting in emotional/well-being assessments having increased accuracy.

wherein the processor is further configured to store historical bio physiological data of the user (the middle of [0021] discusses how the data acquisition unit can include a storage unit to store received/acquired sensor data which per [0020] includes the biometric/bio physiological data; after such “bio physiological” data is stored it becomes “historical bio physiological data of the user” because it would be representative of the user at a time in the past).

	Claims 24-25 are rejected in view of the Chun/Pi/Tanriover/Moturu combination as respectively discussed above in relation to claims 12-13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAS/
Jonathon A. SzumnyPatent Examiner
Art Unit 3686      

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686